Title: To Thomas Jefferson from David Humphreys, 29 November 1788
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir
Mount Vernon Novr. 29. 1788

It was not untill a few days ago and more than fourteen months from its date, that I had the pleasure of receiving your favour of the 14th of Augst. 1787. I have at different times been honoured by several others, some of which had marks on the seal, indicative of their having undergone an inspection—to all, I generally gave answers immediately after their receipt. But a letter must commonly be rather insipid, where one is obliged to take into the calculation, that it is very probable it will be opened before it reaches its destination. Having now a sure conveyance by Mr. Gouverneur Morris, I should hold myself inexcusable not to make use of it.
There has been an extraordinary revolution in the sentiments of men, respecting political affairs, since I came to America; and much more favorable in the result than could then have been reasonably expected. At the close of the war, after the little season of unlimited credit was passed, the people in moderate circumstances  found themselves very much embarrassed by the scarcity of money, by debts and taxes. They affected to think that the part of Society composed of men in the liberal professions and those who had considerable property were in combination to distress them, and to establish an Aristocracy. Demagogues made use of these impressions to procure their own elections and to carry their own schemes into execution. Lawyers, in some States, by these artifices, became indiscriminately odious. In others men of the strongest local prejudices and narrowest principles had the whole direction of the affairs of their States. You will feel the force of this assertion the more readily, when you shall have been informed that the same Genl. Wadsworth, who was in Congress with you at Annapolis became, in conjunction with two or three of his Subalterns the director of every political measure in Connecticut; and prevented, in almost every instance, a compliance with the Requisitions of Congress. On the other part, great numbers of those who wished to see an efficient fœderal government prevail, began to fear that the bulk of the people would never submit to it. In short some of them, who had been utterly averse to Royalty, began to imagine that hardly anything but a king could cure the evil. It was truly astonishing to have been witness to some conversations, which I have heard. Still all the more reasonable men saw that the remedy would be infinitely worse than the disease. In this fluctuating and irritable situation the public mind continued, for some time. The insurrection in Massachusetts was not without its benefits. From a view of the impotence of the general government, of the contempt in which we were held abroad and of the want of happiness at home, the Public was thus gradually wrought to a disposition for receiving a government possessed of sufficient energy to prevent the calamities of Anarchy and civil war; and yet guarded, as well as the nature of circumstances will admit, so as to prevent it from degenerating into Aristocracy, Oligarchy or Monarchy. True it is, that honest and wise men have differed in sentiment about the kind of checks and balances which are necessary for this purpose: but equally true it is that there is not an honest and wise man who does not see and feel the indispensable necessity of preserving the Union. You will have been informed, long since, that all the States, Rhode Island and North Carolina excepted, have acceded to the proposed form of government. In the former paper-money and dishonesty are the sole causes of their perseverance in opposition. The same reasons are also assigned for the conduct of North Carolina; how justly, or  unjustly, I know not. It is believed, however, that the latter will come into the pale of the new Union at the eleventh hour.
The general opinion of the Advocates for the Government is, that some explanations and amendments are highly necessary. They conceive, however, that it might be dangerous to put every thing afloat, in seeking that object, before some degree of stability shall have been given to the System, by its being carried into effect. But it is thought that some, who push for premature amendments, wish to sap its very existance. That is to say, its opponents in the State of New York. Be that as it may, the probability amounts almost to a certainty, that it will be quietly carried into effect in March next. The Senators are as yet chosen only in three States, viz. in Connecticut, Dr. Johnson and Mr. Ellsworth, than whom better men for the purpose could not have been found there: in Pennsylvania Mr. R. Morris and Mr. McClay, the former you know personally—the latter is well spoken of. Col. R. H. Lee and Colo. Grayson, the Senators of this State, are not comprehended under the denomination of Fœderalists, but it is generally believed, they will be less violent, than many of their party. Mr. Madison was in nomination with those two gentlemen and lost his election by 8 or 9 votes. This was owing entirely to Mr. Patrick Henry, who openly opposed his election, and who carries every measure he espouses, in the Assembly. In throwing the State into Districts for the choice of Representatives to Congress, it is said he has taken particular pains to prevent Mr. Madison from being chosen. Some who wish equally well to the government and Mr. Madison imagine it may be the means of having him better employed as Minister for the Home-Department. The report is prevalent on good authority, that, in Maryland, Mr. Carrol of Carrolton and Mr. Henry of the Eastern shore will be appointed Senators; and that nearly, or quite all the Representatives will be men of fœderal characters.
The opinion seems to be universal that Genl. Washington will be elected President. Should that be the case, I am unable to say, whether he will accept or refuse. In conformity to the prudence of his character, he will postpone giving his ultimate decision as’ long as possible. His inclinations will certainly lead him to refuse. Should circumstances overcome his inclinations, I know it will occasion more distress to him, than any other event of his life. Mr. John Adams, Mr. Hancock, and Genl. Knox are spoken of as Candidates for the Vice-Presidency. It is rather probable that the first will be appointed, than either of the others. Very much will depend upon having men in the higher offices, in whom the Public  can naturally place the greatest confidence. Upon the whole, we may augur much more favorable things, than appearances heretofore promised. The habits of industry and œconomy, which have been introduced by necessity, require only an efficient general government, to ensure prosperity; and the People of the different States seem disposed to acquiese in such a government, provided care be taken not to touch their purses too deeply.
The Count du Moustier, his sister, her son and Mr. Du Pont, have lately been at Mount Vernon. The Minister appears to be a very well informed man and extremely desirous of promoting the commercial connection between France and this country. The little misunderstandings that existed shortly after his arrival have been explained away. He affects plainness in dress and simplicity of manners; but perhaps, not so much to fall into American customs as the Cher. Luzerne did. It is questionable, therefore, whether he will be so popular. Mde. de Brehan appears very inquisitive after information. She does not find the country answer Mr. Crevecœur’s description of it. Some Ladies have thought she rather undervalued them, when she appeared, in a considerable company, with a three-cornered muslin Handkerchief tied round her head, nearly in the fashion of the Negroe Women in the West Indies.
On general topics I will only observe, that the country has recovered greatly from the devastations, which had been impressed on it by the war. Emigrations from the old settlements to the west continue to be immense. The establishment at the Muskingum, from its systematical organization, as well as from the character of its inhabitants, promises to become numerous and flourishing in a short period. In the mean while, the arts of peace are progressing in the old States, perhaps, more rapidly than they have ever before done. The opening of the Potowmac (whose several falls I have lately visited) goes on well, and will be accomplished. The works on the James River and the Susquehannah, I believe, are carried forward more slowly. Mayo’s bridge has been completed, and by a great storm, within a few weeks afterwards, was carried away. It was so productive, while in use, that he received an offer for his property in it, from a company, of £1000 in hand, of having it kept in repair and of having half the annual income of the Toll forever. The spirit of improvement is gaining ground. The three great bridges, lately erected in Massachusetts, do that State vast credit. The enterprize in trade and manufactures, supported by domestic œconomy, has, during the last year, for the first time made the exports from thence considerably more valuable, than the  imports into it. To this the trade to the east Indies has not a little contributed. Though the means of public travelling are passably good; I cannot yet commend the American roads. In this neighbourhood, viz. at the town of Alexandria, the first turn-pikes in America have been established. They have answered good purposes, so far as may be judged from a partial experiment; and either a similar or some other effectual mode ought to be adopted throughout the Continent.
As much attention is paid to the cultivation of literature as can be expected in a country that is so young and whose inhabitants are obliged to apply themselves to some profession for a maintenance. Dr. Ramsey is about to extend his History to the whole Revolution. A Mr. O’Connor, from Ireland, is going through the States to obtain subscriptions for a work of a similar kind, which he asserts, he is on the point of publishing. I have not learnt that any copies of Dr. Gordon’s have reached America; though he wrote to Genl. Washington some time ago, that the 2nd volume was in the press. Mr. Warville, I conclude, is collecting materials for some work relative to America, he was here a few days ago. I have not yet had the pleasure of seeing Mr. Mazzei’s Researches but have heard a good account of their merits. To him, to Mr. Short, and all my particular acquaintances I wish to be remembered with cordiality. I beg my compliments may be given to Miss Jefferson, and that you will ever believe me with the sincerest gratitude & unalterable friendship Dear Sir Your much obliged & very Humble Servant,

D. Humphreys

